Reinstated; Motion Granted; Appeal Dismissed and Memorandum Opinion
filed January 8, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00760-CV


                         MARVIN BRITTON, Appellant

                                        V.

                           MARK JONES, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1050136

                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed August 25, 2014. On December
22, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.